
	
		II
		111th CONGRESS
		1st Session
		S. 2748
		IN THE SENATE OF THE UNITED STATES
		
			November 6, 2009
			Mr. Kerry (for himself,
			 Mrs. Lincoln, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  one year the employer wage credit for employees who are active duty members of
		  the uniformed services.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business and Military Family
			 Assistance Act of 2009.
		2.Employer wage credit
			 for employees who are active duty members of the uniformed services
			(a)In
			 generalSubsection (f) of section 45P of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
			(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after December 31, 2009.
			
